

STOCK PURCHASE AND MERGER AGREEMENT
 
This STOCK PURCHASE AND MERGER AGREEMENT  is made as of the 31st day of March,
2011 by and among Novint Technologies, Inc., a Delaware corporation (the
“Company”), NovTek, Inc., a Delaware corporation and wholly owned subsidiary
of  the Company (“Merger Sub”), Force Tek Enterprises, LLC, a Pennsylvania
limited liability company (“ForceTek”), Shannon Vissman, an individual
(“Vissman”) and Ryan Christoff, an individual (“Christoff”) (collectively,
Vissman and Christoff are referred to as the “Owners”).
 
The parties, in consideration of the mutual promises contained herein and
intending to be legally bound, hereby agree as follows:
 
1.           Merger of ForceTek/Financing.
 
1.1.         Merger.
 
(a)           Subject to the terms and conditions of this Agreement, ForceTek
shall be merged with and into Merger Sub (the “Merger”), and the separate
existence of ForceTek shall thereupon cease.  Merger Sub shall continue as the
surviving corporation in the Merger under the laws of the State of Delaware as a
wholly owned subsidiary of the Company.    As part of the Merger, all membership
interests of ForceTek owned by the Owners shall be cancelled, and Vissman and
Christoff shall be issued a total of 28,571,428 shares (the “Merger Shares”) of
the Company’s common stock, par value $0.01 per share (“Common Stock”), and
Vissman and Christoff shall be issued warrants to purchase a total of up to
14,285,714 shares of the Common Stock (the “Merger Warrants”).
 
(b)           The Merger Warrants shall have the same terms as the Warrants
defined below, except that the Merger Warrants will have reduced exercise
prices.  The Merger Warrants shall have reduced exercise prices as follows:
 
Merger Warrant Shares
   
Reduced Exercise Price
    4,600,000     $ 0.05     9,685,714     $ 0.07                 Total: 
14,285,714          



(c)           The Company shall cause the Merger Sub to, and ForceTek shall,
adopt the Agreement of Merger relating to the Merger, which is attached hereto
as Exhibit A, and shall file such Agreement of Merger with the Secretary of
State of the State of Delaware and Department of State of the State of
Pennsylvania to effect the Merger.
 
(d)           The Merger shall take place at the Closing, as defined below.
 
 
 

--------------------------------------------------------------------------------

 


1.2.         Financing.
 
Subject to the terms and conditions of this Agreement, at the Closing, the
Owners agree to purchase, and the Company agrees to sell and issue to one or
both Owners, as the case may be, 17,880,571 Units (each a “Financing Unit”),
with each Financing Unit consisting of one (1) share of Common Stock (a “Share”)
and ½ of a Financing Warrant, as defined below, at a purchase price of $0.07 per
Financing Unit (the “Purchase Price”) for an aggregate Purchase Price of
$1,251,640 (the “Financing”).  The warrants issued as part of the Units shall
expire five (5) years after the Closing and shall be exercisable at the prices
set forth below in this paragraph (each a “Financing Warrant”).  The Financing
shall be paid by crediting Vissman with the amount of all funds advanced or paid
to or on behalf of the Company by him prior to the Closing (in an amount to be
determined at the Closing, but which is approximately $600,000 at the time of
entering into this Agreement), and the payment of the balance of the Financing
(approximately $400,000 at this time) by wire transfer to a bank account
designated by the Company before or at the Closing.  The Financing Warrants
shall have exercise prices as follows:
 
Financing Warrant Shares
   
Exercise Price
    1,109,285     $ 0.07     7,550,000     $ 0.10     281,000     $ 0.20        
        Total:  8,940,285          

 
1.3.         Closing; Delivery.
 
(a)           The initial purchase and sale of the Merger Shares, Merger
Warrants, and Financing Units shall take place remotely via the exchange of
documents and signatures on March 31, 2011, or at such other time and place as
the Company and the Owners mutually agree upon, orally or in writing (which time
and place are designated as the “Closing”).  At the Closing, the Owners shall
(i) purchase an aggregate of 17,880,571 Financing Units and (ii) consummate the
Merger.
 
(b)           Within thirty days after the Closing, the Company shall deliver to
the applicable Owner a certificate or certificates representing the Merger
Shares, Merger Warrants, and Financing Units being purchased by each Owner.
 
(c)           At the time of the Closing, the Company shall not have outstanding
any (i) securities convertible into, or exchangeable for, Shares or any other
equity securities of the Company; (ii) options, warrants or other rights to
purchase or subscribe for equity securities or other securities of the Company
or securities which are convertible into or exchangeable for equity securities
or other securities of the Company, or (iii) contract, commitments, agreement,
understandings or arrangements of any kind relating to the issuance, sale or
transfer of any equity security or other security of the Company, or any
convertible or exchangeable securities or options, warrants or similar rights of
the Company, other than as set forth in the capitalization table attached here
to as Schedule 3.2 (the “Capitalization Table”).
 
 
2

--------------------------------------------------------------------------------

 


2.           Right to Purchase Additional Units.
 
2.1.           After the Closing, and subject to Sections 2.2 and 2.3 below,
either of the Owners may purchase, in the aggregate, up to an additional
67,833,714 Units (the “Additional Units”) at a purchase price of $0.07 per
Additional Unit.  Each Additional Unit shall consist of one Share and one half
of a warrant to purchase one Share at an exercise price of $0.24 per Share and a
term of five (5) years (each an “Additional Warrant”).
 
2.2.           Additional Units may be purchased by the Owners, or either of
them, beginning immediately after the Closing and from time to time thereafter
for a period of 6 years, so long as the Owners continue to buy, collectively, a
sufficient number of Additional Units each calendar month so that the aggregate
Purchase Price paid that month causes the monthly cash flow of the Company for
that month to be positive, where the cash flow is defined as cash receipts minus
cash disbursements (the “Minimum Monthly Investment”).  For purposes of the
forgoing sentence, the Owners will receive a credit of $251,640, which is being
paid at the Closing, toward the Minimum Monthly Investment which sum will be
expended by the Company to cover cash shortages prior to the Owners needing to
make any additional Minimum Monthly Investment.  Cash disbursements each month
shall be in accordance with the budget approved by the Board of Directors, from
time to time.
 
2.3.           For clarification, there is no obligation of the Owners to
purchase Additional Units.  However, the right of the Owners to purchase
Additional Units pursuant to Section 2.1, above, is subject to and conditioned
upon the Owners continuing to make the Minimum Monthly Investment.  In the event
the Minimum Monthly Investment is not made by the Owners for any calendar month,
then upon notice to the Owners of the failure to satisfy the Minimum Monthly
Investment, the Owners shall have 30 days in which to cure the failure by
purchasing sufficient Additional Units to satisfy the Minimum Monthly
Investment.  The foregoing notice to the Owners may be prepared and delivered by
any officer or director of the Company or by Tom Anderson (regardless of his
then affiliation with the Company).  A failure to timely cure following such
notice shall result in expiration of the Owners’ rights to purchase Additional
Units pursuant to this Section 2.  Time shall be of the essence of the rights
conferred by this Section 2.
 
2.4.           The Shares sold pursuant to this Agreement, whether at the
Closing or as part of an Additional Unit or when issued upon the exercise of any
of the Warrants being sold hereunder shall be duly and validly issued, fully
paid and nonassessable.
 
3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Owners that the following representations are
true and complete, effective as of the Closing, except as otherwise indicated.
 
3.1.           Organization, Good Standing, Corporate Power and
Qualification.  The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to carry on its business as presently
conducted and as proposed to be conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect and, specifically, is
qualified to conduct intra-state business within the States of New Mexico and
California.
 
 
3

--------------------------------------------------------------------------------

 


3.2.          Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.2.  All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. The authorized capital of the Company consists of
150,000,000 shares of common stock, $0.01 par value per share (the “Common
Stock”).  All of the outstanding shares of Common Stock have been duly
authorized, are fully paid and nonassessable.  The Company holds no Common Stock
in its treasury.  No shares of Preferred Stock are authorized.
 
(a)           The Company has reserved 7,500,000 shares of Common Stock for
issuance to officers, directors, employees and consultants of the Company
pursuant to its 2004 Stock Incentive Plan duly adopted by the Board of Directors
and approved by the Company stockholders (the “Stock Plan”).  Of such reserved
shares of Common Stock, no shares have been issued pursuant to restricted stock
purchase agreements, options to purchase no more than 7,500,000 shares have been
granted and are currently outstanding, and any shares of Common Stock that
remain available for issuance to officers, directors, employees and consultants
pursuant to the Stock Plan will not be awarded.  The Company has furnished to
the Purchasers complete and accurate copies of the Stock Plan and forms of
agreements used thereunder.
 
(b)           The Capitalization Table sets forth the capitalization of the
Company immediately following the Initial Closing, including the number of the
following: (i) issued and outstanding Common Stock; (ii) granted stock options;
(iii) warrants or other stock purchase rights; and (iv) shares or other
securities issuable on conversion of debt.  Except for (A) the securities and
rights issuable pursuant to this Agreement or indicated on the Capitalization
Table, there are no outstanding options, warrants, rights (including conversion
or preemptive rights and rights of first refusal or similar rights) or
agreements, orally or in writing, to purchase or acquire from the Company any
shares of Common Stock or any securities convertible into or exchangeable for
shares of Common Stock.
 
(c)           All outstanding options have vested in full, or will vest in full
upon the Closing.  The Company has no obligation (contingent or otherwise) to
purchase or redeem any of its capital stock.
 
3.3.          No other parties have the right to purchase any of the Shares or
Units covered by this Agreement.
 
3.4.          Subsidiaries.  The Company does not currently own or control,
directly or indirectly, any interest in any other corporation, partnership,
trust, joint venture, limited liability company, association, or other business
entity.  The Company is not a participant in any joint venture, partnership or
similar arrangement.
 
 
4

--------------------------------------------------------------------------------

 


3.5.          Authorization.  All corporate action required to be taken by the
Company’s Board of Directors and stockholders in order to authorize the Company
to enter into the Transaction Agreements, and to issue the Shares at the Closing
has been taken or will be taken prior to the Closing; provided, however, that
the Company will need shareholder approval to amend its Certificate of
Incorporation to increase its authorized shares of common stock in order to
accommodate full issuance of all Additional Units and exercise of the Warrants
included with the Additional Units, and such shareholder approval will not be
effected, if at all, until after the Closing.  Subject to the foregoing, all
action on the part of the officers of the Company necessary for the execution
and delivery of the Transaction Agreements, the performance of all obligations
of the Company under the Transaction Agreements to be performed as of the
Closing, and the issuance and delivery of the Merger Shares, Merger Warrants,
and Units has been taken or will be taken prior to the Closing.  The Transaction
Agreements, when executed and delivered by the Company, shall constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their respective terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.
 
3.6.          Valid Issuance of Shares.  The Shares, when issued, sold, and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid, and nonassessable and free
of restrictions on transfer other than restrictions on transfer under the
Transaction Agreements, applicable state and federal securities laws and liens
or encumbrances created by or imposed by an Owner.  Assuming the accuracy of the
representations of the Owners in Section 4 of this Agreement and subject to
certain notice filing obligations of the Company, the Shares will be issued in
compliance with all applicable federal and state securities laws.
 
3.7.          Filings, Consents, and Approvals.  Except as disclosed on Schedule
3.7, the Company is not required to obtain any consent, waiver, authorization,
or order of, give any notice to, or make any filing or registration with, any
court or other federal, state, local or other governmental authority or other
person in connection with the consummation of the transactions contemplated by
this Agreement.
 
3.8.          Litigation.  There is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending or, to the Company’s
knowledge, currently threatened (i) against the Company; or (ii) to the
Company’s knowledge, that questions the validity of the Transaction Agreements
or the right of the Company to enter into them, or to consummate the
transactions contemplated by the Transaction Agreements.  Neither the Company
nor, to the Company’s knowledge, any of its officers, directors or Key Employees
is a party or is named as subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality (in the case of officers, directors or Key Employees, such as
would affect the Company).  There is no action, suit, proceeding or
investigation by the Company pending or which the Company intends to
initiate.  The foregoing includes, without limitation, actions, suits,
proceedings or investigations pending or threatened in writing (or any basis
therefor known to the Company) involving the prior employment of any of the
Company’s employees, their services provided in connection with the Company’s
business, or any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers.
 
 
5

--------------------------------------------------------------------------------

 


3.9.          Intellectual Property. The Company owns or possesses sufficient
legal rights to all of the Company’s Intellectual Property without any known
conflict with, or infringement of, the rights of others.  To the Company’s
knowledge, no product or service marketed or sold (or proposed to be marketed or
sold) by the Company violates or will violate any license or infringes or will
infringe any intellectual property rights of any other party.  Other than with
respect to commercially available software products under standard end-user
object code license agreements, there are no material outstanding options,
licenses, agreements, claims, encumbrances or shared ownership interests of any
kind relating to the Company’s Intellectual Property, nor is the Company bound
by or a party to any material options, licenses or agreements of any kind with
respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information, proprietary rights and processes of any
other Person.  The Company has not received any communications alleging that the
Company has violated or, by conducting its business, would violate any of the
patents, trademarks, service marks, trade names, copyrights, trade secrets, mask
works or other proprietary rights or processes of any other Person.  The Company
has obtained and possesses valid licenses to use all of the software programs
present on the computers and other software-enabled electronic devices that it
owns or leases or that it has otherwise provided to its employees for their use
in connection with the Company’s business.  To the Company’s knowledge, it will
not be necessary to use any inventions of any of its employees or consultants
(or Persons it currently intends to hire) made prior to their employment by the
Company.  Each employee and consultant has assigned to the Company, or by the
Closing will have assigned to the Company, all intellectual property rights he
or she owns that are related to the Company’s business as now conducted and as
presently proposed to be conducted.  Schedule 3.9 lists all of the Company’s
Intellectual Property.  The Company has not embedded any open source, copyright
or community source code in any of its products generally available or in
development, including but not limited to, any libraries or code licensed under
any General Public License, Lesser General Public License or similar license
arrangement.  For purposes of this Section 3.9, the Company shall be deemed to
have knowledge of a patent right if the Company has actual knowledge of the
patent right.
 
3.10.        Compliance with Other Instruments.  Except as set forth on Schedule
3.10, the Company is not in violation or default (i) of any provisions of its
Certificate of Incorporation or Bylaws, (ii) of any instrument, judgment, order,
writ or decree, (iii) under any note, indenture or mortgage, or (iv) under any
lease, agreement, contract or purchase order to which it is a party or by which
it is bound, or, to its knowledge, of any provision of any federal or state
statute, rule or regulation applicable to the Company, the violation of which
would have a Material Adverse Effect.  The execution, delivery and performance
of the Transaction Agreements and the consummation of the transactions
contemplated by the Transaction Agreements will not result in any such violation
or be in conflict with or constitute, with or without the passage of time and
giving of notice, either (i) a default under any such provision, instrument,
judgment, order, writ, decree, contract or agreement or (ii) an event which
results in the creation of any lien, charge or encumbrance upon any assets of
the Company or the suspension, revocation, forfeiture, or nonrenewal of any
material permit or license applicable to the Company.
 
 
6

--------------------------------------------------------------------------------

 


3.11.       Agreements; Actions.
 
(a)           Except for convertible debt converting into equity at the Closing,
or as disclosed on Schedule 3.11, and except as disclosed in the Transaction
Agreements and the Company Financial Statements, there are no agreements,
understandings, instruments, contracts or proposed transactions to which the
Company is a party or by which it is bound that involve (i) obligations
(contingent or otherwise) of, or payments to, the Company in excess of $10,000,
(ii) the license of any patent, copyright, trademark, trade secret or other
proprietary right to or from the Company, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other Person that limit the Company’s exclusive right to develop, manufacture,
assemble, distribute, market or sell its products, or (iv) indemnification by
the Company with respect to infringements of proprietary rights.
 
(b)           The Company has not (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to its capital stock,
(ii) except as disclosed in Schedule 3.11, incurred any indebtedness for money
borrowed or incurred any other liabilities individually in excess of $10,000 or
in excess of $20,000 in the aggregate, (iii) made any loans or advances to any
Person, other than ordinary advances for travel expenses, or (iv) sold,
exchanged or otherwise disposed of any of its assets or rights, other than the
sale of its inventory in the ordinary course of business.  The Company is not a
guarantor of any indebtedness of any other Person.
 
3.12.       Certain Transactions.
 
(a)           Except as disclosed in Schedule 3.12(a) and the reports,
schedules, forms, statements, and other documents filed by the Company under the
Securities Act and the Exchange Act with the SEC (the “SEC Reports”), and other
than (i) standard employee benefits generally made available to all employees,
(ii) standard director and officer indemnification agreements approved by the
Board of Directors, and (iii) the purchase of shares of the Company’s capital
stock and the issuance of options to purchase shares of Common Stock, in each
instance, approved in the written minutes of the Board of Directors (previously
provided to the Owners or their counsel), there are no agreements,
understandings or proposed transactions between the Company and any of its
officers, directors, or consultants.
 
(b)           Except as disclosed in Schedule 3.12(b), the Company is not
indebted, directly or indirectly, to any of its directors, officers or employees
or to their respective spouses or children or to any Affiliate of any of the
foregoing, other than in connection with expenses or advances of expenses
incurred in the ordinary course of business or employee relocation expenses and
for other customary employee benefits made generally available to all employees
or unpaid salary.  None of the Company’s directors, officers or employees, or
any members of their immediate families, or any Affiliate of the foregoing are,
directly or indirectly, indebted to the Company.
 
3.13.       Rights of Registration and Voting Rights.  The Company is not under
any obligation to register under the Securities Act any of its currently
outstanding securities or any securities issuable upon exercise or conversion of
its currently outstanding securities.  To the Company’s knowledge, except as
contemplated in the Voting Agreement, no stockholder of the Company has entered
into any agreements with respect to the voting of capital shares of the Company.
 


 
7

--------------------------------------------------------------------------------

 


3.14.       Property.  Except as disclosed on Schedule 3.14, the property and
assets that the Company owns are free and clear of all mortgages, deeds of
trust, liens, loans and encumbrances, except for statutory liens for the payment
of current taxes that are not yet delinquent and encumbrances and liens that
arise in the ordinary course of business and do not materially impair
the Company’s ownership or use of such property or assets. With respect to the
property and assets it leases, the Company is in compliance with such leases
and, to its knowledge, holds a valid leasehold interest free of any liens,
claims or encumbrances other than those of the lessors of such property or
assets.  The Company does not own any real property.
 
3.15.       Financial Statements.  The Company has delivered to the Owners its
unaudited financial statements as of September 30, 2009 (the “Company Financial
Statements”).  The Company Financial Statements were prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods indicated, except that the Company Financial Statements
may not contain all footnotes required by generally accepted accounting
principles.  The Company Financial Statements fairly present in all material
respects the financial condition and operating results of the Company as of the
dates, and for the periods, indicated therein, subject to normal year-end audit
adjustments. Except as set forth in the Company Financial Statements or Schedule
3.11, the Company has no material liabilities or obligations, contingent or
otherwise, other than (i) liabilities incurred in the ordinary course of
business subsequent to September 30, 2009, (ii) obligations under contracts and
commitments incurred in the ordinary course of business and (iii) liabilities
and obligations of a type or nature not required under generally accepted
accounting principles to be reflected in the Company Financial Statements,
which, in all such cases, individually and in the aggregate would not have a
Material Adverse Effect.  The Company maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
generally accepted accounting principles.
 
3.16.       Changes.  Except as disclosed in Schedule 3.16, the Company
Financial Statements, and the SEC Reports, since September 30, 2009 there has
not been:
 
(a)           any change in the assets, liabilities, financial condition or
operating results of the Company from that reflected in the Company Financial
Statements, except changes in the ordinary course of business that have not
caused, in the aggregate, a Material Adverse Effect (other than conversion of
the Convertible Debt);
 
(b)           any damage, destruction or loss, whether or not covered by
insurance, that would have a Material Adverse Effect;
 
(c)           any waiver or compromise by the Company of a valuable right or of
a material debt owed to it;
 
(d)           any material change to a material contract or agreement by which
the Company or any of its assets is bound or subject;
 
(e)           any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;
 
(f)           any resignation or termination of employment of any officer or key
employee of the Company;
 
 
8

--------------------------------------------------------------------------------

 


(g)           any mortgage, pledge, transfer of a security interest in, or lien,
created by the Company, with respect to any of its material properties or
assets, except liens for taxes not yet due or payable and liens that arise in
the ordinary course of business and do not materially impair the Company’s
ownership or use of such property or assets;
 
(h)           any loans or guarantees made by the Company to, or for the benefit
of, its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
(i)           any declaration, setting aside or payment or other distribution in
respect of any of the Company’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Company;
 
(j)           any sale, assignment or transfer of any Company Intellectual
Property that could reasonably be expected to result in a Material Adverse
Effect;
 
(k)           receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of the Company;
 
(l)           to the Company’s knowledge, any other event or condition of any
character, other than events affecting the economy or the Company’s industry
generally,  that could reasonably be expected to result in a Material Adverse
Effect; or
 
(m)           any arrangement or commitment by the Company to do any of the
things described in this Section 3.16.
 
3.17.       Employee Matters.
 
(a)           As of the date hereof, the Company employs 10 full-time employees
and 1 part-time employee and engages 1 consultant.
 
(b)           To the Company’s knowledge, none of its employees is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee’s
ability to promote the interest of the Company or that would conflict with the
Company’s business.  Neither the execution or delivery of the Transaction
Agreements, nor the carrying on of the Company’s business by the employees of
the Company, nor the conduct of the Company’s business as now conducted and as
presently proposed to be conducted, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant or instrument under which any
such employee is now obligated.
 
 
9

--------------------------------------------------------------------------------

 


(c)           Except as disclosed in Schedule 3.17(c), the Company is not
delinquent in payments to any of its employees, consultants, or independent
contractors for any wages, salaries, commissions, bonuses, or other direct
compensation for any service performed for it to the date hereof or amounts
required to be reimbursed to such employees, consultants, or independent
contractors.  The Company has complied in all material respects with all
applicable state and federal equal employment opportunity laws and with other
laws related to employment, including those related to wages, hours, worker
classification, and collective bargaining.  The Company has withheld and paid to
the appropriate governmental entity or is holding for payment not yet due to
such governmental entity all amounts required to be withheld from employees of
the Company and is not liable for any arrears of wages, taxes, penalties, or
other sums for failure to comply with any of the foregoing.
 
(d)           To the Company’s knowledge, no Key Employee intends to terminate
employment with the Company or is otherwise likely to become unavailable to
continue as a Key Employee, nor does the Company have a present intention to
terminate the employment of any of the foregoing.  The employment of each
employee of the Company is terminable at the will of the Company.  Except as
required by law or set forth on Schedule 3.17(d), upon termination of the
employment of any such employees, no severance or other payments will become
due.  The Company has no policy, practice, plan, or program of paying severance
pay or any form of severance compensation in connection with the termination of
employment services.
 
(e)           The Company has not made any representations regarding equity
incentives to any officer, employees, director or consultant that are
inconsistent with the share amounts and terms set forth in the minutes of
meetings of the Company’s board of directors.
 
(f)           Schedule 3.17(f) sets forth each employee benefit plan maintained,
established or sponsored by the Company, or which the Company participates in or
contributes to, which is subject to the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).  The Company has made all required contributions
and has no liability to any such employee benefit plan, other than liability for
health plan continuation coverage described in Part 6 of Title I(B) of
ERISA,  and has complied in all material respects with all applicable laws for
any such employee benefit plan.
 
3.18.       Tax Returns and Payments.  Except as set forth in Schedule 3.18,
there are no federal, state, county, local or foreign taxes dues and payable by
the Company which have not been timely paid.  There are no accrued and unpaid
federal, state, country, local or foreign taxes of the Company which are due,
whether or not assessed or disputed.  There have been no examinations or audits
of any tax returns or reports by any applicable federal, state, local or foreign
governmental agency.  The Company has duly and timely filed all federal, state,
county, local and foreign tax returns required to have been filed by it and
there are in effect no waivers of applicable statutes of limitations with
respect to taxes for any year.
 
3.19.       Insurance.  The Company does not have any insurance policies.
 
3.20.       Employee Agreements.  Each current and former employee, consultant
and officer of the Company has executed an agreement with the Company regarding
confidentiality and proprietary information substantially in the form or forms
delivered to the counsel for the Owners (the “Confidential Information
Agreements”).  No current or former employee has excluded works or inventions
from his or her assignment of inventions pursuant to such employee’s
Confidential Information Agreement.  Each current and former key employee has
executed a non-competition and non-solicitation agreement substantially in the
form or forms delivered to counsel for the Owners.  The Company is not aware
that any of its key employees is in violation of any agreement covered by this
Section 3.20.
 
 
10

--------------------------------------------------------------------------------

 


3.21.        Permits.  The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business, the lack of which
could reasonably be expected to have a Material Adverse Effect.  The Company is
not in default in any material respect under any of such franchises, permits,
licenses or other similar authority.
 
3.22.        Corporate Documents.  The Certificate of Incorporation and Bylaws
of the Company are in the form provided to the Owners.  The copy of the minute
books of the Company provided to the Owners contains minutes of all meetings of
directors and stockholders and all actions by written consent without a meeting
by the directors and stockholders since the date of incorporation and accurately
reflects in all material respects all actions by the directors (and any
committee of directors) and stockholders with respect to all transactions
referred to in such minutes.
 
4.           Representations and Warranties of ForceTek and the Owners.  Each
Owner and ForceTek hereby represents and warrants to the Company, severally and
not jointly, that:
 
4.1.          Organization, Good Standing, Corporate Power and
Qualification.  ForceTek is a limited liability company duly organized, validly
existing and in good standing under the laws of the Commonwealth of Pennsylvania
and has all requisite corporate power and authority to carry on its business as
presently conducted and as proposed to be conducted.  ForceTek is duly qualified
to transact business and is in good standing in each jurisdiction in which the
failure to so qualify would have a Material Adverse Effect.
 
4.2.          Capitalization.
 
(i)           The authorized capital of ForceTek consists, immediately prior to
the Closing, only of membership interests (“Interests”), all of which are owned
directly by  the one or the other of the Owners.  All of the outstanding
Interests have been duly authorized and were issued in compliance with all
applicable federal and state securities laws.  ForceTek holds no Interests in
its treasury.
 
4.3.          Subsidiaries.  The Company does not currently own or control,
directly or indirectly, any interest in any other corporation, partnership,
trust, joint venture, limited liability company, association, or other business
entity.  The Company is not a participant in any joint venture, partnership or
similar arrangement.
 


 
11

--------------------------------------------------------------------------------

 


4.4.          Authorization.  Each Owner and ForceTek has full power and
authority to enter into the Transaction Agreements.  Each of the Transaction
Agreements to which an Owner or ForceTek is a party, when executed and delivered
by that Owner or ForceTek, will constitute a valid and legally binding
obligations of the applicable party, enforceable in accordance with their terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance, and any other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies. All corporate action required to be taken by
ForceTek’s managers and members in order to authorize it to enter into the
Transaction Agreements has been taken or will be taken prior to the
Closing.  All action on the part of the managers of ForceTek necessary for the
execution and delivery of the Transaction Agreements, the performance of all
obligations of ForceTek under the Transaction Agreements to be performed as of
the Closing has been taken or will be taken prior to the Closing.  The
Transaction Agreements, when executed and delivered by ForceTek, shall
constitute valid and legally binding obligations of ForceTek, enforceable
against it in accordance with their respective terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies.
 
4.5.          Filings, Consents, and Approvals.  The Owners and ForceTek are not
required to obtain any consent, waiver, authorization, or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other person in connection with
the consummation of the transactions contemplated by this Agreement.
 
4.6.          Litigation.  There is no claim, action, suit, proceeding,
arbitration, complaint, charge or investigation pending or to the Owner’s
knowledge, currently threatened (i) against them or ForceTek; or (ii) to the
Owner’s knowledge, that questions the validity of the Transaction Agreements or
the right of the Owners or ForceTek to enter into them, or to consummate the
transactions contemplated by the Transaction Agreements.  Neither the Owners nor
ForceTek is a party or is named as subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality.  There is no action, suit, proceeding or investigation by
ForceTek pending or which ForceTek intends to initiate.  The foregoing includes,
without limitation, actions, suits, proceedings or investigations pending or
threatened in writing (or any basis therefor known to the Owners or ForceTek)
involving the prior employment of any of ForceTek’s employees, their services
provided in connection with ForceTek’s business, or any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers.
 
 
12

--------------------------------------------------------------------------------

 


4.7.          Intellectual Property.  ForceTek owns or possesses sufficient
legal rights to all of its Intellectual Property without any known conflict
with, or infringement of, the rights of others.  To the Owner’s knowledge, no
product or service marketed or sold (or proposed to be marketed or sold) by
ForceTek violates or will violate any license or infringes or will infringe any
intellectual property rights of any other party.  Other than with respect to
commercially available software products under standard end-user object code
license agreements, there are no outstanding material options, licenses,
agreements, claims, encumbrances or shared ownership interests of any kind
relating to ForceTek’s Intellectual Property, nor is ForceTek bound by or a
party to any material options, licenses or agreements of any kind with respect
to the patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information, proprietary rights and processes of any other
Person.  ForceTek has not received any communications alleging that it has
violated or, by conducting its business, would violate any of the patents,
trademarks, service marks, trade names, copyrights, trade secrets, mask works or
other proprietary rights or processes of any other Person.  ForceTek has
obtained and possesses valid licenses to use all of the software programs
present on the computers and other software-enabled electronic devices that it
owns or leases or that it has otherwise provided to its employees for their use
in connection with its business.  To the Owner’s knowledge, it will not be
necessary to use any inventions of any of ForceTek’s employees or consultants
(or Persons it currently intends to hire) made prior to their employment by
ForceTek.  Each employee and consultant has assigned to ForceTek all
intellectual property rights he or she owns that are related to ForceTek’s
business as now conducted and as presently proposed to be conducted.  Schedule
4.7 lists all of ForceTek’s Intellectual Property.  ForceTek has not embedded
any open source, copyleft or community source code in any of its products
generally available or in development, including but not limited to, any
libraries or code licensed under any General Public License, Lesser General
Public License or similar license arrangement.  For purposes of this Section
4.7, ForceTek shall be deemed to have knowledge of a patent right if ForceTek
has actual knowledge of the patent right or would be found to be on notice of
such patent right as determined by reference to United States patent laws.
 
4.8.          Compliance with Other Instruments.  ForceTek is not in violation
or default (i) of any provisions of its Certificate of Organization or Operating
Agreement, (ii) of any instrument, judgment, order, writ or decree, (iii) under
any note, indenture or mortgage, or (iv) under any lease, agreement, contract or
purchase order to which it is a party or by which it is bound, or, to its
knowledge, of any provision of federal or state statute, rule or regulation
applicable to ForceTek, the violation of which would have a Material Adverse
Effect.  The execution, delivery and performance of the Transaction Agreements
and the consummation of the transactions contemplated by the Transaction
Agreements will not result in any such violation or be in conflict with or
constitute, with or without the passage of time and giving of notice, either (i)
a default under any such provision, instrument, judgment, order, writ, decree,
contract or agreement or (ii) an event which results in the creation of any
lien, charge or encumbrance upon any assets of ForceTek Company or the
suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to ForceTek.
 
4.9.          Agreements; Actions.
 
(a)           Except for the Transaction Agreements and any liabilities
disclosed on the ForceTek Financial Statements, there are no agreements,
understandings, instruments, contracts or proposed transactions to which
ForceTek is a party or by which it is bound that involve (i) obligations
(contingent or otherwise) of, or payments to, ForceTek in excess of $10,000,
(ii) the license of any patent, copyright, trademark, trade secret or other
proprietary right to or from ForceTek, (iii) the grant of rights to manufacture,
produce, assemble, license, market, or sell its products to any other Person
that limit ForceTek’s exclusive right to develop, manufacture, assemble,
distribute, market or sell its products, or (iv) indemnification by the ForceTek
with respect to infringements of proprietary rights.
 


 
13

--------------------------------------------------------------------------------

 


(b)           ForceTek has not (i) declared or paid any dividends, or authorized
or made any distribution upon or with respect to its Interests, (ii) incurred
any indebtedness for money borrowed or incurred any other liabilities
individually in excess of $10,000 or in excess of $20,000 in the aggregate,
(iii) made any loans or advances to any Person, other than ordinary advances for
travel expenses, or (iv) sold, exchanged or otherwise disposed of any of its
assets or rights, other than the sale of its inventory in the ordinary course of
business. ForceTek is not a guarantor or indemnitor of any indebtedness of any
other Person.  For purposes of this Section 4.9(b), all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same Person (including Persons ForceTek has reason to
believe are affiliated with each other) shall be aggregated for the purpose of
meeting the individual minimum dollar amounts of such section.
 
4.10.       Certain Transactions.
 
(a)           Other than (i) standard employee benefits generally made available
to all employees, (ii) standard indemnification agreements approved by the
managers, and (iii) the purchase of interests of ForceTek, in each instance,
approved by the managers, there are no agreements, understandings or proposed
transactions between ForceTek and any of its managers or officers.
 
(b)           ForceTek is not indebted, directly or indirectly, to any of its
managers or employees or to their respective spouses or children or to any
Affiliate of any of the foregoing, other than in connection with expenses or
advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees or unpaid salary.  None of ForceTek’s managers or
employees, or any members of their immediate families, or any Affiliate of the
foregoing are, directly or indirectly, indebted to the Company.
 
4.11.        Rights of Registration and Voting Rights.  ForceTek is not under
any obligation to register under the Securities Act any of its currently
outstanding securities or any securities issuable upon exercise or conversion of
its currently outstanding securities.
 
4.12.        Property.  Except as disclosed on Schedule 4.12, the property and
assets that ForceTek owns are free and clear of all mortgages, deeds of trust,
liens, loans and encumbrances, except for statutory liens for the payment of
current taxes that are not yet delinquent and encumbrances and liens that arise
in the ordinary course of business and do not materially impair ForceTek’s
ownership or use of such property or assets.  With respect to the property and
assets it leases, ForceTek is in compliance with such leases and, to its
knowledge, holds a valid leasehold interest free of any liens, claims or
encumbrances other than those of the lessors of such property or
assets.  ForceTek does not own any real property.
 
4.13.        Financial Statements.  ForceTek has delivered to the Company its
unaudited financial statements as of December 31, 2010 (collectively, the
“ForceTek Financial Statements”).  The ForceTek Financial Statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods indicated, except that the ForceTek
Financial Statements may not contain all footnotes required by generally
accepted accounting principles.  The ForceTek Financial Statements fairly
present in all material respects the financial condition and operating results
of ForceTek as of the dates, and for the periods, indicated therein.  Except as
set forth in the ForceTek Financial Statements, ForceTek has no material
liabilities or obligations, contingent or otherwise, other than (i) liabilities
incurred in the ordinary course of business subsequent to December 31, 2010
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and (iii) liabilities and obligations of a type or nature not
required under generally accepted accounting principles to be reflected in the
ForceTek Financial Statements, which, in all such cases, individually and in the
aggregate would not have a Material Adverse Effect.  ForceTek maintains and will
continue to maintain a standard system of accounting established and
administered in accordance with generally accepted accounting principles.
 
 
14

--------------------------------------------------------------------------------

 


4.14.        Changes.  Since December 31, 2010 there has not been:
 
(a)           any change in the assets, liabilities, financial condition or
operating results of ForceTek from that reflected in the ForceTek Financial
Statements, except changes in the ordinary course of business that have not
caused, in the aggregate, a Material Adverse Effect;
 
(b)           any damage, destruction or loss, whether or not covered by
insurance, that would have a Material Adverse Effect;
 
(c)           any waiver or compromise by ForceTek of a valuable right or of a
material debt owed to it;
 
(d)           any material change to a material contract or agreement by which
ForceTek or any of its assets is bound or subject;
 
(e)           any material change in any compensation arrangement or agreement
with any employee, officer or interest holder;
 
(f)           any resignation or termination of employment of any officer or key
employee of ForceTek;
 
(g)           any mortgage, pledge, transfer of a security interest in, or lien,
created by ForceTek, with respect to any of its material properties or assets,
except liens for taxes not yet due or payable and liens that arise in the
ordinary course of business and do not materially impair ForceTek’s ownership or
use of such property or assets;
 
(h)           any loans or guarantees made by ForceTek to or for the benefit of
its employees or managers, or any members of their immediate families, other
than travel advances and other advances made in the ordinary course of its
business;
 
(i)           any declaration, setting aside or payment or other distribution in
respect of any of ForceTek’s equity securities, or any direct or indirect
redemption, purchase, or other acquisition of any of such securities by
ForceTek;
 
(j)           any sale, assignment or transfer of any ForceTek Intellectual
Property that could reasonably be expected to result in a Material Adverse
Effect;
 
(k)           receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of ForceTek;
 
 
15

--------------------------------------------------------------------------------

 


(l)           to ForceTek’s knowledge, any other event or condition of any
character, other than events affecting the economy or ForceTek’s industry
generally,  that could reasonably be expected to result in a Material Adverse
Effect; or
 
(m)           any arrangement or commitment by the Company to do any of the
things described in this Section 4.14.
 
4.15.       Employee Matters.
 
(a)           As of the date hereof, ForceTek employs one (1) full-time
employees and no part-time employees and engages one (1) consultant or
independent contractor.
 
(b)           To ForceTek’s knowledge, none of its employees is obligated under
any contract (including licenses, covenants or commitments of any nature) or
other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee’s
ability to promote the interest of ForceTek or that would conflict with
ForceTek’s business.  Neither the execution or delivery of the Transaction
Agreements, nor the carrying on of ForceTek’s business by the employees of
ForceTek, nor the conduct of ForceTek’s business as now conducted and as
presently proposed to be conducted, will, to ForceTek’s knowledge, conflict with
or result in a breach of the terms, conditions, or provisions of, or constitute
a default under, any contract, covenant or instrument under which any such
employee is now obligated.
 
(c)           ForceTek is not delinquent in payments to any of its employees,
consultants, or independent contractors for any wages, salaries, commissions,
bonuses, or other direct compensation for any service performed for it to the
date hereof or amounts required to be reimbursed to such employees, consultants,
or independent contractors. ForceTek has complied in all material respects with
all applicable state and federal equal employment opportunity laws and with
other laws related to employment, including those related to wages, hours,
worker classification, and collective bargaining.  ForceTek has withheld and
paid to the appropriate governmental entity or is holding for payment not yet
due to such governmental entity all amounts required to be withheld from
employees of ForceTek and is not liable for any arrears of wages, taxes,
penalties, or other sums for failure to comply with any of the foregoing.
 
(d)           To ForceTek’s knowledge, no Key Employee intends to terminate
employment with ForceTek or is otherwise likely to become unavailable to
continue as a Key Employee, nor does ForceTek have a present intention to
terminate the employment of any of the foregoing.  The employment of each
employee of ForceTek is terminable at the will of ForceTek.  Except as required
by law, upon termination of the employment of any such employees, no severance
or other payments will become due.  ForceTek has no policy, practice, plan, or
program of paying severance pay or any form of severance compensation in
connection with the termination of employment services.
 
(e)           ForceTek has not made any representations regarding equity
incentives to any manager, officer, employees, or consultant that are
inconsistent with the amounts and terms set forth in the minutes of meetings of
the managers.
 
 
16

--------------------------------------------------------------------------------

 


(f)           Each former employee whose employment was terminated by ForceTek
has entered into an agreement with ForceTek providing for the full release of
any claims against ForceTek or any related party arising out of such employment.
 
(g)           Schedule 4.15 sets forth each employee benefit plan maintained,
established or sponsored by ForceTek, or which ForceTek participates in or
contributes to, which is subject to the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).  ForceTek has made all required contributions and
has no liability to any such employee benefit plan, other than liability for
health plan continuation coverage described in Part 6 of Title I(B) of
ERISA,  and has complied in all material respects with all applicable laws for
any such employee benefit plan.
 
4.16.        Tax Returns and Payments.  There are no federal, state, county,
local or foreign taxes dues and payable by ForceTek which have not been timely
paid.  There are no accrued and unpaid federal, state, country, local or foreign
taxes of ForceTek which are due, whether or not assessed or disputed.  There
have been no examinations or audits of any tax returns or reports by any
applicable federal, state, local or foreign governmental agency.  ForceTek has
duly and timely filed all federal, state, county, local and foreign tax returns
required to have been filed by it and there are in effect no waivers of
applicable statutes of limitations with respect to taxes for any year.
 
4.17.        Insurance.  ForceTek has in full force and effect fire and casualty
insurance policies with extended coverage, sufficient in amount (subject to
reasonable deductions) to allow it to replace any of its properties that might
be damaged or destroyed.
 
4.18.        Employee Agreements.  Each current and former employee, consultant
and manager of ForceTek has executed an agreement with ForceTek regarding
confidentiality and proprietary information substantially in the form or forms
delivered to the counsel for the Company (the “ForceTek Confidential Information
Agreements”).  No current or former employee has excluded works or inventions
from his or her assignment of inventions pursuant to such employee’s ForceTek
Confidential Information Agreement.  Each current and former key employee has
executed a non-competition and non-solicitation agreement substantially in the
form or forms delivered to counsel for the Company.  ForceTek is not aware that
any of its key employees is in violation of any agreement covered by this
Section 4.18.
 
4.19.        Permits.  ForceTek has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business, the lack of which
could reasonably be expected to have a Material Adverse Effect.  ForceTek is not
in default in any material respect under any of such franchises, permits,
licenses or other similar authority.
 
4.20.        Environmental Compliance.  ForceTek is not, or has not been, in
violation of any applicable statute, rule, or regulation of any governmental
authority, including without limitation all foreign, federal, state, and local
laws that affect the environment, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
4.21.        Corporate Documents.  The Certificate of Organization and Operating
Agreement of ForceTek are in the form provided to the Company.
 
 
17

--------------------------------------------------------------------------------

 


4.22.        Purchase Entirely for Own Account.  This Agreement is made with
each Owner in reliance upon his respective representation to the Company, which
by each Owner’s execution of this Agreement, that Owner confirms, that the
Shares to be acquired by the Owner will be acquired for investment for the
Owner’s own account, not as a nominee or agent for another Person, and not with
a view to the resale or distribution of any part thereof, and that the Owner has
no present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Owner further
represents that the Owner does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares.
 
4.23.        Disclosure of Information.  Each of the Owners has had an
opportunity to discuss the Company’s business, management, financial affairs and
the terms and conditions of the offering of the Shares with the Company’s
management and has had an opportunity to review the Company’s business. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 3 of this Agreement or the right of the Owners to rely
thereon.
 
4.24.        Restricted Securities.  The Owners understand that the Shares have
not been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Owners’ representations as expressed herein.  The Owners
understand that the Shares are “restricted securities” under applicable U.S.
federal and state securities laws and that, pursuant to these laws, the Owners
must hold the Shares indefinitely unless they are registered with the Securities
and Exchange Commission and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.  The Owners
acknowledge that the Company has no obligation to register or qualify the Shares
for resale.  The Owners further acknowledge that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and on requirements relating to the Company which
are outside of the Owners’ control, and which the Company is under no
obligation and may not be able to satisfy.
 
4.25.        Accredited Investor.  Each of the Owners is an accredited investor
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
4.26.        Residence.  The Owners both reside in the Commonwealth of
Pennsylvania.
 
4.27.       Related Party Transactions.  Schedule 4.27 sets forth all of the
related party transactions involving the ForceTek since January 1, 2010.
 
 
18

--------------------------------------------------------------------------------

 


4.28.        Novint’s SEC Filings.  The Owners and ForceTek understand that (a)
the Company is currently subject to Section 12(g) of the Exchange Act but has
been deficient in meeting its disclosure obligations under Section 12(g) since
November 23, 2009, (b) a Current Report on Form 8-K is required to be filed with
the Securities and Exchange Commission under the Exchange Act within four (4)
business days of the Closing, (c) the Exchange Act requires audited financial
statements of ForceTek to be filed with the Commission within seventy-five (75)
days of Closing, and (d) the Exchange Act requires an information statement to
be filed with the Commission before effectiveness of any shareholder action
approving an increase in authorized shares of its Common Stock, which is
required to effect the transactions contemplated under this Agreement.
 
5.           Conditions to the Owner’s Obligations at Closing.  The obligations
of each Owner to purchase Shares at the Closing are subject to the fulfillment,
on or before the Closing, of each of the following conditions, unless otherwise
waived:
 
5.1.          Representations and Warranties.  The representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects as of the Closing.
 
5.2.          Performance.  The Company shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Company on
or before the Closing.
 
5.3.          Compliance Certificate.  The President of the Company shall
deliver to the Owners at the Closing a certificate certifying that the
conditions specified in Section 5.1 and Section 5.2 have been fulfilled.
 
5.4.          Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
5.5.          Board of Directors.  As of the Closing, the authorized size of the
Board shall be seven (7) Directors and the Board shall be comprised of its
current Directors, Vissman and three other persons nominated by him.
 
5.6.          Voting Agreement.  The Company, each Owner, and the other
stockholders of the Company named as parties thereto shall have executed and
delivered the Voting Agreement.
 
5.7.          Secretary’s Certificate.  The Secretary of the Company shall have
delivered to the Owners at the Closing a certificate certifying (i) the Bylaws
of the Company, and (ii) resolutions of the Board of Directors of the Company
approving the Transaction Agreements and the transactions contemplated under the
Transaction Agreements.
 
5.8.          Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Owners, and each Owner (or its counsel) shall have received all such counterpart
original and certified or other copies of such documents as reasonably
requested.  Such documents may include good standing certificates.
 
 
19

--------------------------------------------------------------------------------

 


5.9.          Budget.  The Owners and the Company will have agreed on a budget
for the Company for at least the twelve (12) months following the Closing.
 
6.           Conditions of the Company’s Obligations at Closing.  The
obligations of the Company to sell Shares to the Owners at the Closing are
subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:
 
6.1.          Representations and Warranties.  The representations and
warranties of each Owner contained in Section 4 shall be true and correct in all
material respects as of such Closing.
 
6.2.          Performance.  The Owners shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by them on or
before such Closing.
 
6.3.          Compliance Certificate.  The Owners shall deliver to the Company
at such Closing a certificate certifying that the conditions specified in
Section 6,1 and Section 6.2 have been fulfilled.
 
6.4.          Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Shares pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
6.5.          Voting Agreement.  Each Owner and the other stockholders of the
Company named as parties thereto shall have executed and delivered the Voting
Agreement.
 
6.6.          Budget.  The Owners and the Company will have agreed on a budget
for the Company for at least the twelve (12) months following the Closing.
 
6.7.          Conversion of Debt.  The holders of all outstanding convertible
secured and unsecured debt of the Company shall have executed and delivered to
the Company letters releasing such debt and converting such debt into shares of
Common Stock (the “Debt Conversion Shares”).
 
6.8.          Board of Directors.  As of the Closing, the authorized size of the
Board shall be seven (7) Directors and the Board shall be comprised of its
current Directors, Vissman, Christoff, Jan Richardson, and Brian Long.
 
6.9.          Issuance Instructions from Owners.  The Owners shall provide a
written instruction to the Company, signed by both Owners, confirming the exact
number of Merger Shares, Shares, Merger Warrants, and Warrants (including
allocation of different exercise prices) issuable by the Company to each of them
at the Closing.
 
 
20

--------------------------------------------------------------------------------

 


7.           Post-Closing Matters.
 
7.1           D&O Insurance.  After the Closing, the Board of Directors shall
cause the Company to maintain a Directors & Officers insurance policy of an
agreed upon amount, with an agreed upon tail coverage and such other terms as
the Board shall deem appropriate.
 
7.2           Actions By the Board of Directors.  Until the Owners have
purchased Units for an aggregate price of $6 million or no longer control a
majority of the Company’s Board of Directors, the Board of Directors may not
take any of the following actions without the unanimous consent of the
Directors:
 
(a)           issue any form of equity;
 
(b)           issue any debt instrument other than in the ordinary course of
business;
 
(c)           significantly change the business operations of the Company;
 
(d)           terminate the employment, other than for cause, of Thomas
Anderson, William Anderson or Walter Aviles (each a “Key Employee”)’
 
(e)           materially change, without his approval, the conditions of
employment of a Key Employee, such as by moving his office to a new location,
reducing his salary, changing his title, significantly changing his duties or
taking similar action;
 
(f)           remove Thomas Anderson or Marvin Maslow from the Board;
 
(g)           license any of the Company’s Intellectual Property other than to
an affiliated company or in the ordinary course of business;
 
(h)           sell any of the Company’s assets, other than in the ordinary
course of business; or
 
(i)           significantly alter the budget approved pursuant to Section 5.9.
 
8.           Miscellaneous.
 
8.1.           Survival of Warranties and Covenants.  The representations and
warranties of the Company and the Owners contained in or made pursuant to this
Agreement shall survive the Closing for eighteen (18) months, except for
representations and warranties relating to (a) organization, authority,
capitalization, title, outstanding or threatened or pending litigation and
environmental, which will be unlimited; and (b) employee benefit plans,
affiliate transactions and taxes, which should run until expiration of the
relevant statute of limitations, and shall in no way be affected by any
investigation or knowledge of the subject matter thereof made by or on behalf of
the Owners or the Company.  All covenants shall survive the Closing.
 
8.2.           Indemnification Obligations.  If the actual number of shares of
Common Stock or warrants of the Company issued and outstanding is greater than
such number as represented by the Company at Closing (the “Discrepancy”), then
the Company shall issue additional shares of Common Stock and/or warrants so
that if the Owners purchase Units costing a total of $6 million, they will have
the same percentage ownership of the potential or actual shares of Common Stock
which are then outstanding as they would have had if there had not been the
Discrepancy.
 
 
21

--------------------------------------------------------------------------------

 


8.3.           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
8.4.           Governing Law.  This Agreement and any controversy arising out of
or relating to this Agreement shall be governed by and construed in accordance
with the laws of the State of Pennsylvania, without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of Pennsylvania.
 
8.5.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.
 
8.6.           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
8.7.           Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt or:  (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one (1) business day after deposit with a nationally recognized
overnight courier, freight prepaid, specifying next business day delivery, with
written verification of receipt.  All communications shall be sent to the
respective parties at their address as set forth on the signature page or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Section 8.7.  If notice is given to
the Company, a copy shall also be sent to Richardson & Patel LLP, Attention:
Addison Adams, Esq., 10900 Wilshire Blvd., Suite 500, Los Angeles, CA 90024
and if notice is given to the Owners, a copy shall also be given to Morella &
Associates, 706 Rochester Road, Pittsburgh, PA 15237, Attention: Warren Archer,
Esq.
 
8.8.           No Finder’s Fees.  Each party represents that it neither is nor
will be obligated for any finder’s fee or commission in connection with this
transaction.
 
8.9.           Amendments and Waivers.  Any term of this Agreement may be
amended, terminated or waived only with the written consent of the Company and
the Owners.
 
 
22

--------------------------------------------------------------------------------

 


8.10.        Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.
 
8.11.        Entire Agreement.  This Agreement (including the exhibits hereto)
and the other Transaction Agreements constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof, and any other written or oral agreement relating to the subject
matter hereof existing between the parties are expressly canceled.
 
8.12.        Defined Terms Used in this Agreement.  In addition to the terms
defined above, the following terms used in this Agreement shall be construed to
have the meanings set forth or referenced below.
 
(a)           “Affiliate” means, with respect to any specified Person, any other
Person who, directly or indirectly, controls, is controlled by, or is under
common control with such Person, including, without limitation, any general
partner, managing member, officer or director of such Person or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.
 
(b)           “Code” means the Internal Revenue Code of 1986, as amended.
 
(c)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(d)           “Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, service mark applications,
trade names, copyrights, trade secrets, domain names, mask works, information
and proprietary rights and processes, similar or other intellectual property
rights, subject matter of any of the foregoing, tangible embodiments of any of
the foregoing, licenses in to and under any of the foregoing, and any and all
such cases that are owned or used by a company in the conduct of that company’s
business as now conducted and as presently proposed to be conducted.
 
(e)            “Knowledge,” including the phrase “to [a party’s] knowledge,”
shall mean the actual knowledge of the party, if an individual, or of the
officers or managers, as the case may be of a party if an entity. 
 
(f)            “Material Adverse Effect” means a material adverse effect on the
business, assets (including intangible assets), liabilities, financial
condition, property, prospects, or results of operations of a party.
 
(g)           “Person” means any individual, corporation, partnership, trust,
limited liability company, association or other entity.
 
(h)            “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
 
 
23

--------------------------------------------------------------------------------

 


(i)           “Shares” means the shares of Common Stock issued pursuant to this
Agreement at the Closing (i.e., the Merger Shares and the shares forming a part
of the Financing Units) and any shares of Common Stock issuable in the future
(i.e., issued as part of Additional Units or pursuant to exercise of the
Warrants or Merger Warrants, or Warrants forming a part of the Additional
Units).
 
(j)           “Transaction Agreements” means this Agreement, the Plan of Merger
and the Voting Agreement.
 
(k)           “Voting Agreement” means the agreement among the Company, the
Owners and certain stockholders of the Company, dated as of the date of the
Closing, in the form of Exhibit B attached to this Agreement.
 
[Signature page follows]
 
 
24

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Stock Purchase and Merger
Agreement as of the date first written above.
 

 
NOVINT TECHNLOGIES, INC.:
     
/s/ Tom Anderson
 
By: Tom Anderson
 
Its: Chief Executive Officer
 
Address:
     
NOVTEK, INC.
     
/s/ Tom Anderson
 
By: Tom Anderson
 
Its: Chief Executive Officer
 
Address:
     
FORCE TEK ENTERPRISES, LLC:
     
/s/ Shannon Vissman
 
By: Shannon Vissman
 
Its: Manager
 
Address:
     
SHANNON VISSMAN
     
/s/ Shannon Vissman
 
Address:
     
RYAN CHRISTOFF
     
/s/ Ryan Christoff
 
Address:

 
 
25

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULES
PURSUANT TO SECTION 3
 
SCHEDULE 3.2 – Capitalization
 
Current Outstanding Shares
    33,536,728        
Warrants < $0.66
    12,385,717        
Options < $0.66
    23,209,765        
Unsecured Debt
  $ 4,783,490        
Senior Secured Debt
  $ 4,045,429                        
Approx Fully Diluted
             
Outstanding
    33,536,728        
Options/Warrants <= .66
    35,595,482                        
Unsecured Debt Converted
    39,574,944        
Senior Secured Debt Converted
    31,279,871                        
Total
    149,987,025                        
ForceTek
             
Cash Investment
  $ 6,000,000        
ForceTek
  $ 2,000,000        
Total Investment
  $ 8,000,000        
Price
  $ 0.07        
Shares
    114,341,270        
Novint total shares inc conv debt
    219,621,710        
%ownership (inc shares and conv debt)
    52.5 %                      
ForceTek warrant traunch 1
    57,615,083        
cashless warrant strike price
  $ 0.05       4,600,000       $ 0.07       10,795,000       $ 0.10      
7,550,000       $ 0.20       281,000       $ 0.24       34,389,083              
     
ForceTek warrants total
    57,615,083                            
total FT shares after warrant conversion
    172,845,249          
total shares (fully diluted approx)
    322,832,275          
%ownership (fully diluted approx)
    54 %        
check
    54 %                          
options equal or above .66:
    7,057,901          
warrants equal or above .66:
    25,094,482          



 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.7 – Filings, Consents, and Approvals
 
The Company is currently subject to Section 12(g) of the Exchange Act but has
been deficient in meeting its disclosure obligations under Section 12(g) since
November 23, 2009.  A Current Report on Form 8-K is required to be filed with
the Securities and Exchange Commission under the Exchange Act within four (4)
business days of the Closing.  The Exchange Act requires audited financial
statements of ForceTek to be filed with the Commission within seventy-five (75)
days of Closing.  The Exchange Act requires an information statement to be filed
with the Commission before effectiveness of any shareholder action approving an
increase in authorized shares of its Common Stock, which is required to effect
the transactions contemplated under this Agreement.
 
To effect the Merger, the parties must file the Plan of Merger with the
Secretary of State of the State of Delaware and the Department of State of the
State of Pennsylvania.
 
SCHEDULE 3.9 – Intellectual Property
 
Patents  


We own, or have rights to, the following inventions, patent applications, and
patents:


Title
 
Application No.
 
Filing 
Date
 
Patent 
No.
 
Issue Date
                 
These patent applications are owned by Novint.  They concern a technology that
allows efficient and intuitive interaction in a three-dimensional world with
familiar two-dimensional controls.  This group of applications describes an
intuitive type of haptics control object that allows developers to create
toolbars and other common types of interface objects.  These toolbars are easily
accessible and greatly improve user-interface issues related to problems
associated with depth perception of a 3D cursor.
 
Human-computer interface including efficient three dimensional controls
 
09/690,343
 
10/17/2000
 
6,727,924
 
4/27/2004
                 
Human-computer interface including efficient three dimensional controls
 
10/831,682
 
4/22/2004
                         
Human-computer interface including efficient three dimensional controls
 
12/062,306
 
4/3/2008
       



 
 

--------------------------------------------------------------------------------

 
 
This application concerns methods for utilizing haptics in computer animation.
 
Force frames in animation
 
10/226,462
 
8/23/2002
                         
These patent applications are owned by Novint.  This group of applications
concern specific methods of communicating between a computer and a haptic
interface device.
 
Communications Between a Computer and a Haptic Interface Device; Computer,
Device, and System
 
61/027,953
 
2/12/2008
                         
Communications Between a Computer and a Haptic Interface Device; Computer,
Device, and System
 
12/173,014
 
7/14/2008
 
7,486,273
 
2/3/2009
                 
Communications with a Haptic Interface Device from a Host Computer
 
12/363,720
 
1/31/2009
                         
These patent applications are owned by Novint or licensed by Novint from Sandia
National Laboratories.  They concern a user interface that provides consistent,
intuitive control interface to any application. This group of applications
describes mechanisms for the concept of a personal space.  This is a valuable
and core component of e-Touch, our professional Application Programming
Interface, that allows users to customize their own personal space while
intuitively allowing interaction with a variety of applications or virtual
environments.
 
Human-computer interface incorporating personal and application domains
 
09/649,853
 
8/29/2000
 
6,724,400
 
4/20/2004
                 
Human-computer interface incorporating personal and application domains
 
10/801,756
 
3/16/2004
 
  7,917,869
 
3/29/2011



 
 

--------------------------------------------------------------------------------

 
 
These patent applications are owned by Novint by assignment from Force
Dimension.  This group of applications concerns implementation of the Falcon
haptic interface device. Counterparts in CA, EP, JP, US.
 
Device for transmitting a movement having a parallel kinematics transmission
structure providing three translational degrees of freedom
 
PCT/EP2004/007588
 
7/9/2004
                         
Device for transmitting movements and components thereof
 
PCT/EP2006/001245
 
2/10/2006
                         
Device for transmitting movements and components thereof
 
PCT/EP2006/001246
 
2/10/2006
                         
These patent applications are owned by Novint.  They concern a method for
efficiently generating haptics models for use with existing images, without
requiring the cost of generating a three-dimensional model.  The claimed method
can effectively add a haptics dimension to the large volume of existing visual
content.
 
Coordinating haptics with visual images in a human-computer interface
 
09/971,379
 
10/4/2001
 
7,225,115
 
5/29/2007
                 
Coordinating haptics with visual images in a human-computer interface
 
PCT/US02/31536
 
10/2/2002
                         
These patent applications are owned by Novint or licensed by Novint from Sandia
National Laboratories.  They concern a haptics technology that allows intuitive
interaction with boundaries between interface domains.  These patent
applications describe a specific type of haptics object that enables transitions
between separate domains by breaking through it.
 
Human computer interfaces
 
60/202,448
 
5/6/2000
                         
Human-computer interface
 
09/638,186
 
8/14/2000
 
6,833,826
 
12/21/2004
                 
Human-computer interface including haptically controlled interactions
 
09/785,696
 
2/16/2001
 
6,954,899
 
10/11/2005
                 
These patent applications are owned by Novint.  They concern a number of haptics
techniques particularly applicable to computer games.
 
Human-computer interfaces incorporating haptics
 
60/431,060
 
12/5/2002
                         
Computer Interface Methods and Apparatuses
 
60/681,007
 
5/12/2005
       

 
 
 

--------------------------------------------------------------------------------

 
 
Bimodal user interaction with a simulated object
 
11/433,173
 
5/13/2006
                         
Bimodal user interaction with a simulated object
 
PCT/US2006/042557
 
10/30/2006
                         
This patent application is owned by Novint.  It concerns a number of methods and
apparatuses related to communication with a user, with specific application to
computer games.  Examples are drawn from a variety of games, each of which has
been implemented to utilize three-dimensional positional input devices with
force feedback.
 
Human-Computer Interfaces Incorporating Haptics And Path-Based Interaction
 
10/729,574
 
12/4/2003
                         
These patent applications are licensed by Novint from Sandia National
Laboratories. They concern a variety of navigation techniques and control
objects that utilize haptics, including techniques based on the usage of a
two-handed interface, where the user’s second hand can be used to manipulate the
user’s viewpoint within the environment while allowing the user’s first hand to
control navigation.
 
Multidimensional Display Controller
 
08/834,616
 
4/14/1997
 
6,208,349
 
3/27/2001
                 
Multidimensional Navigational Controller
 
08/834,642
 
4/14/1997
                         
Navigation and Viewing in a multidimensional space
 
11/244,584
 
10/6/2005
                         
Navigation and Viewing in a multidimensional space
 
11/283,969
 
11/21/2005
       

 
The following are patents licensed to us by Force Dimension, LLC: 


Country
 
Filing Date
   
Application
No.
   
Registration
Date
   
Patent No.
   
Maximum
Validity
 
Canada
  12-15-86     525321     04-14-1992     1,298,806     04-14-2009  
Japan
  12-10-86     50331/1986     05-20-1993     1,761,286     12-12-2006  
Switzerland
  12-16-1985     5348/85-6     10-31-1989     672089-4     12-16-2005  
USA
  12-10-1986     07/403,987     12-11-1990     4,976,582     12-11-2007  
Europe
  12-10-1986     86906759,5     07-17-1991     0250470     12-10-2006  



 
 

--------------------------------------------------------------------------------

 
 
Copyrights


We currently own copyrights in application software and application development
tools, including the following:


 
1.
e-Touch, copyright 2000, 2001, 2002, 2003 Novint Technologies, Inc.



 
2.
Novint sono software

 
 
3.
Mandrin Pinball computer game

 
 
4.
IncrediBubble computer game

 
 
5.
Super Slam Ball computer game

 
 
6.
Newton’s Monkey Business ™ computer game



 
7.
Feelin’ It ™ : Golf computer game

 
 
8.
Feelin’ It ™: Table Tennis computer game

 
 
9.
Feelin’ It ™ : Top Pin Bowling computer game

 
 
10.
Feel the Heat™ computer game

 
 
11.
Bogo™ computer game

 
 
12.
RC Xtreme Impact™ computer game

 
 
13.
Feelin’ It: Blind Games™ computer game

 
 
14.
Newton’s Monkey Business™ V1.5 computer game

 
 
15.
Duck Launch™ computer game

 
 
16.
Top Beat™ computer game

 
 
17.
Feelin’It™: Airtable Hockey computer game

 
 
18.
Feelin’It ArcadeRoller™ computer game

 
 
19.
Roly Poly Rolland’s Pinball Challenge™ computer game

 
 
20.
Haptics-Life 2: Episode 1™ computer game mod

 
 
21.
Second Life Drivers computer game mod

 
 
22.
WoW Drivers computer game mod



 
 

--------------------------------------------------------------------------------

 
 
Trademarks


We own the following trademarks:


 
1.
NOVINT, on the Federal Principal Register, serial number 76061389, registration
number 2512087.  Branding for multiple products and services.

 
 
2.
FEELIN IT, on the Federal Principal Register, serial number 77075488,
registration number 3382564.

 
 
3.
Novint logo, common law trademark. Branding for multiple products and services.

 
 
4.
NOVINT FALCON, application for Federal Principal Register, serial number
78561994, registration number 3469325;

 
 
5.
NEWTON THE MONKEY, common law trademark.

 
 
6.
NEWTON’S MONKEY BUSINESS, common law trademark.

 
 
7.
N VENT, application for Federal Principal Register, serial number 77168654,
serial number 3496648; application for Federal Principal Register serial number
77402492, serial number 3640673.



 
8.
TOUCHCITY, common law trademark.



 
9.
FALCON, application for Federal Principal Register, serial number 77447585.



 
10.
N TOUCH, common law trademark.



 
10.
NOVINT FALCON, application for Federal Principal Register, serial number
78561994, serial number 3469325.



Licenses


We currently hold licenses, exclusive in our fields of use, to application
software, including the following:


 
1.
“Glider” computer game



 
2.
“Inago Rage” computer game.

 
 
3.
Impulse Thruster ™ computer game

 
 
4.
Feelin’It ™: Gish computer game

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.
Feelin’ It ™: Crystal Quest computer game

 
 
6.
Klectit™ computer game

 
 
7.
Feelin’It™:Arctic Stud Poker Run computer game

 
 
8.
Tear Down™ computer game

 
 
9.
Ascension Reborn computer game

 
 
10.
Feelin’It: XLR8™ computer game

 
 
11.
Feelin’It:™: Virtual Pool 3 computer game

 
 
12.
The Ship computer game

 
 
13.
Cell Blast ™ computer game

 
 
14.
Not Cho Cheese™ computer game

 
 
15.
Talon Special Ops ™ computer game

 
 
16.
WWII 76mm ™ computer game

 
 
17.
Force Fighter™ computer game

 
 
18.
Feelin’ It™: Mahjong computer game

 
 
19.
Chomper™ computer game

 
 
20.
Tobbit™ computer game

 
 
21.
Butter Bean™ computer game

 
 
22.
Cave Brain™ computer game

 
 
23.
Aquabiox™ computer game

 
 
24.
Hook and Sinker Fishing™ computer game

 
 
25.
Tunneler™ computer game

 
 
26.
Mo the Mole™ computer game



 
27.
Feelin’ It™: Dominoes computer game

 
 
 

--------------------------------------------------------------------------------

 


 
28.
Space Recoil™ computer game

 
 
29.
The Feel of Steel™ computer game

 
 
30.
Jewel Flipper™ computer game

 
 
31.
Snowbear™ computer game

 
 
32.
Moorhuhn Games from Phenomedia computer game



We are party to a License and Royalty Agreement with Manhattan Scientifics dated
May 16, 2001, one of our shareholders.  We had a prior license agreement with
Manhattan Scientifics that provided the initial funding of our development of a
web browser and content creation tools to which Manhattan Scientifics had an
exclusive license from us for specific internet fields of use.  No royalties
ever became due under the original agreement by either party and no marketable
technologies were ever developed.  Under our current agreement with Manhattan
Scientifics we granted Manhattan Scientifics an exclusive sub license of our
haptics technology, within a specified field of use for “Teneo” and other
technologies.  Under the agreement, Manhattan Scientifics granted to us a
license to use the “Teneo” technology that relates to dental training interfaces
and oil and gas visualization applications.  Manhattan Scientifics also assigned
back to us the internet fields of use that were the subject of the first
(prior) agreement.  No royalties have been paid by either party pursuant to this
license to date.  No marketable technologies have yet been developed under this
agreement.  The agreement provides that we would pay to Manhattan Scientifics 5%
of the net revenues we derive from the use or sale of the “Teneo”
technology.  In addition, the agreement provides that Manhattan Scientifics will
pay to us 5% of the net revenues they derive from the use of sale of the
technology that is the subject of the sub license granted to them.  No such
revenues have been derived by either party and accordingly, no royalty payments
are due or owing by either party.  The term of the license granted under the
current agreement is intended to be perpetual.  In connection with our
agreements with Manhattan Scientifics, Manhattan Scientifics has received an
aggregate of 4,067,200 shares of our common stock and we have received an
aggregate of 1,000,000 shares of Manhattan Scientifics’ common stock.


We license: (i) Virtual Reality Dental Training System Software; and (ii) Voxel
Notepad Software, from Teneo Computing, Inc., a company acquired by one of our
shareholders, Manhattan Scientifics.  There are currently no patents covering
either the Virtual Reality Dental Training System Software or the Voxel Notepad
Software.  We believe that the Harvard School of Dentistry filed or will file a
patent covering the Virtual Reality Dental Training System Software or the Voxel
Notepad Software.  In addition to Teneo’s current license, Teneo had an
exclusive right to get a license for any patents issued to Harvard School of
Dentistry for the Virtual Reality Dental Training System Software or the Voxel
Notepad Software.  We decided to let this exclusive right lapse and currently
have no plans to pursue such a license.


 
 

--------------------------------------------------------------------------------

 
 
On July 17, 2007, we acquired all of the intellectual property assets of
Tournabout Incorporated, including its video game contest and community
infrastructure software.  The integration of Tournabout’s applications will
enable our customers to develop online personas, participate in community
message boards and chat rooms, post high scores, and join multiplayer games and
online tournaments.
 
SCHEDULE 3.10 – Compliance with Other Instruments


None.



SCHEDULE 3.11 – Agreements; Actions


Undisputed Vendor Debt
  $ 253,139  
Disputed Vendor Debt
  $ 879,781  
Employee Debt
  $ 1,177,982  

 
* this doesn't include short term debt in the regular budget like D&O insurance,
etc
 
SCHEDULE 3.12 – Certain Transactions


(a) See Schedule 3.16.
 
(b) See Schedules 3.11 and 3.16.
 
SCHEDULE 3.14 – Property


See schedule 3.16.
 
SCHEDULE 3.16 – Changes


See Schedule 3.11.


Since the Q3 2009 SEC filing, Novint’s board authorized:


 
·
The debt financings which are converting into stock as described in Schedule 3.2

 
·
A payment to Gerald Grafe in a convertible note, included in the cap table in
Schedule 3.2, for $26,000 in owed payments.

 
·
A payment to Herbert Strauss in a convertible note, included in the cap table in
Schedule 3.2, for $78,400 in owed payments.

 
·
Novint’s 2011 Equity Compensation Plan

 
 
 

--------------------------------------------------------------------------------

 
 
 
·
Grants of stock options to Novint Employees, included in the cap table in
Schedule 3.2 as follows



Number
 
Exercise
   
Expiration
       
Grantee
 
of Options
   
Price
 
Date
 
Vesting
Tom Anderson
    5,000,000     $ 0.07  
3/11/2021
 
Closing of ForceTek Merger
Walt Aviles
    2,000,000     $ 0.07  
3/11/2021
 
Closing of ForceTek Merger
Bill Anderson
    2,000,000     $ 0.07  
3/11/2021
 
Closing of ForceTek Merger
John Tsoupanarias
    500,000     $ 0.07  
3/11/2021
 
Closing of ForceTek Merger
Jonathan Miller
    500,000     $ 0.07  
3/11/2021
 
Closing of ForceTek Merger



 
·
Bonuses to employees, contingent on closing the merger with ForceTek as follows:



Employee
 
Bonus
 
Tom Anderson
  $ 300,000  
Walt Aviles
  $ 100,000  
Bill Anderson
  $ 100,000  



 
·
Securing the debt held by Thomas Anderson, of approximate $540,000, with
Novint’s Falcon inventory.

 
·
An issuance of 55,556 shares to Shannon Vissman for helping to place the last of
Novint’s senior secured debt, which is included in Schedule 3.2.

 
·
An issuance of stock to three consultants, included in Schedule 3.2, of 904,000
shares in the aggregate.

 
·
An issuance of warrants to eight consultants, included in Schedule 3.2, to
purchase 795,000 shares of common stock at a price of $0.07 per share for a 5
year term.

 
·
An issuance of warrants to one consultant, included in Schedule 3.2, to purchase
76,389 shares of common stock at a price of $0.35 per share for a 5 year term.

 
·
An Amendment of the Bylaws in order to close the ForceTek merger.

 
·
An increase in the authorized shares of the company, to 400,000,000

 
·
The conversion of Novint’s convertible debt as described in Schedule 3.2

 
·
An issuance of a 5-year warrant to purchase 1,736,111 additional shares at $0.35
per share.

 
·
Increasing the number of Directors to 7 for the ForceTek merger

 
·
The ForceTek merger and financing

 
SCHEDULE 3.17 – Employee Matters


(c) See Schedule 3.11.


(d) If fired without cause, Walt Aviles, Bill Anderson, and Annette Strong shall
be entitled to receive (i) Unpaid Benefits through the date of termination, plus
(ii) an amount equal to any accrued but unpaid Cash Bonus (each of the amounts
in subclauses (i) and (ii) payable in a lump sum in cash within 30 days after
the date oftermination), plus (iii) an amount equal to his Base Salary for a two
week period.


 
 

--------------------------------------------------------------------------------

 
 
If fired without cause, Tom Anderson shall be entitled to receive (i) Unpaid
Benefits through the date of termination, plus (ii) an amount equal to any
accrued but unpaid Cash Bonus (each of the amounts in subclauses (i) and (ii)
payable in a lump sum in cash within 30 days after the date oftermination), plus
(iii) an amount equal to his Base Salary for a one year period.


(f) None.



SCHEDULE 3.18 – Tax Returns and Payments


Novint has not filed tax returns for 2009 and 2010. We expect that payments of
approximately $1700 in total will be due when filing those returns.


Novint expects that we owe approximately $5647 on unemployment taxes in New
Mexico.

 
SCHEDULE 4.7 – Intellectual Property
 
None.

 
SCHEDULE 4.12 – Property
 
None.

 
SCHEDULE 4.15 – Employee Benefits
 
Health, dental, vision and other benefits available through The Physical Therapy
Institute

 
SCHEDULE 4.27 – Related Party Transactions
 
None.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
AGREEMENT OF MERGER
 
THIS AGREEMENT OF MERGER, dated this 31st day of March, 2011, by and among among
FORCE TEK ENTERPRISES, LLC, a Pennsylvania limited liability company
(hereinafter “Force TEK”), NOVINT TECHNOLOGIES, INC., a Delaware corporation
(“Novint”), and NOVTEK, INC., a Delaware Corporation (“NovTek”).
 
The parties hereto, in consideration of the mutual covenants herein contained
and intending to be legally bound, hereby agree as follows:
 
1.           Mechanics of the Merger.  At the Effective Time (as defined in
Paragraph 2 hereof), Force TEK shall be merged with and into NovTek and the
separate existence of Force TEK shall thereupon cease, with NovTek being the
surviving entity, with the name “Force TEK, Inc.” (the “Merger”).  Following the
Merger, NovTek is sometimes hereinafter referred to as the “Surviving
Corporation.”
 
2.           Consummation of the Merger.  The Merger shall become effective upon
filing of the Certificate of Merger with the Delaware Division of Corporations
(the “Effective Time”).
 
3.           Effect of Merger.  After the Effective Time, NovTek shall continue
its existence as a corporation under the laws of the State of Delaware and shall
thereafter possess all the rights, privileges, powers and franchises of both
NovTek and Force TEK (collectively referred as the “Constituent Entities”); and
be subject to all the restrictions, obligations and duties of each of the
Constituent Entities; and all the property, whether real or personal, tangible
or intangible, and franchises of each of the Constituent Entities, and all debts
due to either of the Constituent Entities on whatever accounts and all and every
other interests shall be vested in NovTek, as the Surviving Corporation, without
further act or deed; and all rights of creditors and all liens upon any property
of either of the Constituent Entities shall be preserved unimpaired; and all
debts, liabilities and duties of the Constituent Entities shall thenceforth
attach to the Surviving Corporation, and may be enforced against the Surviving
Corporation to the same extent as the Constituent Entities.
 
4.           Governance of Surviving Corporation.  The Certificate of
Incorporation and By-Laws of the Surviving Corporation shall be the Certificate
of Incorporation and By-Laws of NovTek as in effect immediately prior to the
Effective Time, other than the change in the name of the Surviving
Corporation.  The directors and officers of NovTek immediately prior to the
Effective Time shall be the directors and the officers of the Surviving
Corporation, in each case until their successors are duly elected or appointed
and qualified.  The Surviving Corporation’s registered office shall be 1209
Orange Street, Wilmington DE 19801.
 
5.           Capitalization. NovTek has a total of one thousand (1,000)
authorized shares of capital stock, with one thousand (1,000) shares currently
issued and outstanding, owned by Novint, each with no par value.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Conversion of Capital Stock.  At the Effective Time, the shares of
the capital stock of NovTek and of ForceTek, which are outstanding immediately
prior thereto, shall be treated as follows:
 
(a)           As part of the Merger, all membership interests of ForceTek shall
be cancelled, and the members of ForceTek, shall be issued a total of 28,571,428
shares of the Novint’s common stock, par value $0.01 per share, and shall be
issued warrants to purchase a total of up to 14,285,714 shares of the Common
Stock of Novint, all as set forth in the Stock Purchase and Merger Agreement
executed by the parties hereto of even date herewith.
 
(b)           There will be no change to the shares of the capital stock of
NovTek.
 
IN WITNESS WHEREOF, the parties hereby execute this Agreement of Merger as of
the date first written above.
 
NOVINT TECHNLOGIES, INC.:
 
   
By: Tom Anderson
Its: Chief Executive Officer
 
NOVTEK, INC.:
 
    
By: Tom Anderson
Its: President
 
FORCE TEK ENTERPRISES, LLC:
 
    
By: Shannon Vissman
Its: Manager
 
    
By: Ryan Christoff
Its: Manager



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
VOTING AGREEMENT


This Agreement is made this __ day of March, 2011, by and among, Novint
Technologies, Inc., a Delaware corporation (the “Company”), Thomas Anderson,
Shannon Vissman, Ryan Christoff, Marvin Maslow, Gerald Grafe, Dean Danielson,
Walt Zierman, Leonard Friedman, Wolfgang Strub, Richardson and Patel, LLP,
Herbert Strauss, and Neil Krull (each a “Stockholder” and, collectively, the
“Stockholders”).


WITNESSETH
 
WHEREAS, each Stockholder is the beneficial owner of that amount of shares of
the Company’s common stock, par value $0.01 per share, (“Common Stock”), as
indicated on each respective Stockholder’s signature page hereto, which is in
the aggregate at least 89,480,096 shares of Common Stock held by the
Stockholders (the “Shares”); and


WHEREAS, the Stockholders wish to make certain arrangements with respect to
their voting of the Shares.


NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
contained herein and intending to be legally bound, hereby agree as follows:


1.  Each of the Stockholders agrees to vote his or her Shares, whether at a
meeting of the stockholders or by way of a written consent, to do the following:


(a)  amend the Company’s Certificate of Incorporation to increase the number of
authorized shares of Common Stock to 400,000,000;


(b)  amend the Company’s bylaws to expressly provide for a range of authorized
directors of three (3) to seven (7) and giving the Board the power to fix the
number of authorized directors from time to time;


(c)  approve the Novint Technologies, Inc. 2011 Equity Compensation Plan, and
each of its terms and conditions, and the performance of the Company’s
obligations thereunder, which plan shall set aside and reserve 10,000,000 shares
of the Company’s common stock for grant and issuance; and


(d)  elect as Directors of the Company in each election of Directors three
people nominated by Thomas Anderson and four people nominated by Shannon Vissman
until Mr. Vissman and Mr. Christoff control sufficient shares of Common Stock to
constitute a majority of the issued and outstanding shares of Common Stock.


2.  This Agreement shall only be binding upon the parties hereto, and shall not
be binding upon any third party, including any purchaser, transferee, or
assignee of the Shares.
 
 
 

--------------------------------------------------------------------------------

 


3.  This Agreement and any controversy arising out of or relating to this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Delaware.


4.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Counterparts may be delivered via facsimile, electronic
mail (including pdf) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.


5.  Any term of this Agreement may be amended, terminated or waived only with
the written consent of the Company and the Owners.


6.  This Agreement (including the exhibits hereto) and the other Transaction
Agreements constitute the full and entire understanding and agreement between
the parties with respect to the subject matter hereof, and any other written or
oral agreement relating to the subject matter hereof existing between the
parties are expressly canceled.



[SIGNATURE PAGES TO FOLLOW.]
 
 
 

--------------------------------------------------------------------------------

 
 